 



Exhibit 10.2
SEPARATION AGREEMENT AND RELEASE OF CLAIMS
(initially provided to Mr. Daniel on January 22, 2007)
(provided to Mr. Daniel as amended on January 30, 2007)
(provided to Mr. Daniel as further amended on February 1, 2007)
     This Separation Agreement and Release of Claims (this “Separation
Agreement”) is made by and between ADVENTRX Pharmaceuticals, Inc. (the
“Company”), a Delaware corporation, and Robert A. Daniel (“Mr. Daniel”)
(collectively, the “Parties”).
RECITALS
     WHEREAS, the Parties have agreed to transition Mr. Daniel’s
responsibilities and duties to the Company in a considered and professional
manner;
     WHEREAS, Mr. Daniel will conclude his employment with the Company, as
described herein;
     WHEREAS, after the conclusion of Mr. Daniel’s employment with the Company,
Mr. Daniel wishes to serve as a consultant to the Company, and the Company
wishes to retain Mr. Daniel as a consultant;
     WHEREAS, the Parties desire an amicable separation of employment and to
resolve any and all claims, disputes, issues, or matters that were asserted or
could be asserted;
     NOW THEREFORE, in consideration of the promises, covenants and agreements
set forth herein, and subject to the terms and conditions set forth below, the
Parties desire to, and hereby do, agree as follows:
     1. Mr. Daniel’s employment with the Company will terminate effective
February 15, 2007 (the “Termination Date”);
     2. The Company will retain Mr. Daniel, and Mr. Daniel agrees to provide,
services as an independent contractor on the terms provided in the independent
contractor agreement attached hereto as Exhibit A (including the Company’s
Confidential Information and Invention Assignment Agreement referenced therein)
(the “Consulting Agreement”). The Parties agree that, concurrent with the
signing of this Separation Agreement, they will sign the Consulting Agreement
and that the effectiveness of the Consulting Agreement will be concurrent with
the effectiveness of the termination of Mr. Daniel’s employment with the
Company. For clarification, the Parties agree that Mr. Daniel will remain in
Continuous Service (as defined in the Company’s 2005 Equity Incentive Plan) to
the Company for so long as the Consulting Agreement remains in effect but in no
event beyond March 30, 2007.

 



--------------------------------------------------------------------------------



 



     3. On the Termination Date, the Company will make available to Mr. Daniel
his final paycheck for wages and all earned and unused vacation. This payment is
not dependent upon Mr. Daniel signing this Separation Agreement. In addition, in
exchange for Mr. Daniel agreeing to be bound by the terms of this Separation
Agreement and the Consulting Agreement and performing his obligations hereunder
and thereunder (including, without limitation, granting the release set forth in
Section 4), the Company will provide Mr. Daniel with the following benefits to
which he otherwise would not be entitled:
     3.1 Six (6) months of pay, payable in a lump sum on March 30, 2007, based
on Mr. Daniel’s current base salary, less all the required withholdings and
taxes; provided however, that both (a) Mr. Daniel has not terminated the
Consulting Agreement prior to March 30, 2007 and (b) the Company has not
terminated the Consulting Agreement prior to March 30, 2007 as a result of
Mr. Daniel’s material breach of the Consulting Agreement (including the
Company’s Confidential Information and Invention Agreement referenced therein).
     3.2 If Mr. Daniel chooses to elect continuation of coverage under the
federal law known as COBRA, the Company will continue to pay Mr. Daniel’s
medical, dental and vision premium through September 30, 2007, unless he becomes
eligible for coverage under another group insurance plan before that date.
     3.3 Mr. Daniel acknowledges and agrees that, (a) upon his receipt of the
final paycheck described in Section 3, the Company has paid all salary, wages,
bonuses, commissions, vacation pay, floating holiday pay and other benefits or
compensation due Mr. Daniel from the Company and (b) but for this Separation
Agreement, Mr. Daniel is not entitled to the benefits set forth in Sections 3.1
or 3.2 and that, in the event Mr. Daniel fails to fully perform under this
Separation Agreement or the Consulting Agreement, the Company has no obligation
to provide, or continue to provide, such benefits.
     4. Releases.
     4.1 Mr. Daniel, for himself and his heirs, agents, assigns, executors,
administrators, representatives, successors and each of them, unconditionally,
irrevocably and absolutely releases and discharges the Company, and each of its
current, former and future parents, subsidiaries, divisions, partnerships,
employee benefit plans and other related and affiliated entities of the Company
and their respective employees, officers, directors, agents, predecessors,
successors, fiduciaries, consultants, attorneys and assigns (collectively
“Released Parties”), from all claims related in any way to the transactions or
occurrences between them to date, to the fullest extent permitted by law,
including, but not limited to, Mr. Daniel’s employment with the Company, the
termination of his employment, and all other losses, liabilities, claims,
demands and causes of action, known or unknown, suspected or unsuspected,
arising directly or indirectly out of or in any way connected with Mr. Daniel’s
employment with the Company and the termination

2



--------------------------------------------------------------------------------



 



of that employment. This release is intended to have the broadest possible
application permitted by law and includes, but is not limited to, any tort,
contract, common law, constitutional or statutory claims and all claims for
attorneys’ fees, costs and expenses. Notwithstanding the foregoing, this release
shall not serve as a waiver of Mr. Daniel’s rights to: (i) vested benefits due
to his employment with the Company, (ii) workers compensation or unemployment
benefits, (iii) statutorily-required indemnification under California Labor Code
Section 2802 or any comparable provisions of other states’ laws, or (iv) any
other benefits or claims that cannot be released as a matter of law.
     4.2 The Company, and each of its current, former and future parents,
subsidiaries, divisions, partnerships, employee benefit plans and other related
and affiliated entities of the Company and their respective employees, officers,
directors, agents, predecessors, successors, fiduciaries, consultants, attorneys
and assigns and each of them, unconditionally, irrevocably and absolutely
releases and discharges Mr. Daniel and his heirs, agents, assigns, executors,
administrators, representatives, successors (collectively, “Releasees”) from all
claims related in any way to the transactions or occurrences between them to
date, to the fullest extent permitted by law, including but not limited to,
Mr. Daniel’s employment with the Company, the termination of his employment, and
all other losses, liabilities, claims, demands and causes of action, known or
unknown, suspected or unsuspected, arising directly or indirectly out of or in
any way connected with Mr. Daniel’s employment with the Company and the
termination of that employment. This release is intended to have the broadest
possible application permitted by law and includes, but is not limited to, any
tort, contract, common law, constitutional or statutory claims and all claims
for attorneys’ fees, costs and expenses.
     4.3 Each of the Parties declares and represents that it intends this
Separation Agreement to be complete and not subject to any claim of mistake, and
that the release herein expresses a full and complete release and, regardless of
the adequacy or inadequacy of the consideration, the Parties intend the releases
to be final and complete. The Parties execute this Separation Agreement with the
full knowledge that the releases contained in it covers all possible claims
against the Released Parties and the Releasees, as applicable, to the fullest
extent permitted by law.
     5. Acknowledgement of Understanding. Each of the Parties acknowledges that
it may discover facts or law different from, or in addition to, the facts or law
that it knows or believes to be true with respect to the claims released in this
Separation Agreement and agrees, nonetheless, that this Separation Agreement and
the releases contained in it shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery of them.
Each of the Parties expressly acknowledges and agrees that its rights under
Section 1542 of the California Civil Code and any comparable provisions of other
states’ and federal law are expressly waived. That section provides:

3



--------------------------------------------------------------------------------



 



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
     Each of the Parties expressly acknowledges, agrees and understands that the
general release give in Section 4 applies to all unknown, unsuspected and
unanticipated claims, liabilities and causes of action that it may have against
any of the Released Parties or the Releasees, as applicable.
     6. Pursuit of Released Claims. Each of the Parties represents that, as of
the date of this Separation Agreement, it has not filed any lawsuits, charges,
complaints, petitions, claims or other accusatory pleadings against any of the
Released Parties or Releasees, as applicable, in any court or with any
governmental agency. Each of the Parties further agrees that, to the fullest
extent permitted by law, it will not prosecute, nor allow to be prosecuted on
his behalf, in any court, whether state or federal, any claim or demand of any
type related to the matters released herein, it being the intention of each of
the Parties that with the execution of this Separation Agreement, the Released
Parties and the Releasees will each be absolutely, unconditionally and forever
discharged of and from all obligations to or on behalf of the Releasees and the
Released Parties, respectively, related in any way to the matters discharged
herein. Each of the Parties further represents that it has not assigned any
claim it may have against any of the Released Parties or Releasees, as
applicable, to any other person or entity. Nothing in this Separation Agreement
limits either of the Parties’ right to file a charge or complaint with any state
or federal agency or to participate or cooperate in such a matter, but each of
the Parties acknowledges that it is not entitled to any other monies other than
those payments described in this Separation Agreement.
     7. Continuing Obligations. Mr. Daniel represents that, on or before the
Termination Date, he will return to the Company all Company documents,
information and property, including (without limitation) files, records,
computer access codes and instruction manuals, as well as any of the Company’s
assets or equipment that Mr. Daniel has in his possession or are under his
control, unless and to the extent the Company determines such property is
necessary for Mr. Daniel to perform under the Consulting Agreement (in which
case the use and return of such property will be governed by the Consulting
Agreement). Subject to the foregoing, Mr. Daniel further agrees not to keep any
copies of any Company documents or information. In addition to the terms and
conditions of the Consulting Agreement, Mr. Daniel acknowledges and agrees that
he will continue to be bound by (a) the Confidential Information,
Non-Solicitation and Invention Assignment Agreement for Employees entered into
between the Company and Mr. Daniel (the “Company Agreement”), (b) the Code of
Business Conduct and Ethics for Employees, Executive Officers and Directors
executed by Employee (the “Code of Ethics”) and (c) the Policies and Procedure
Manual executed by Employee (the “Manual), copies of all of which have been
provided to Employee.

4



--------------------------------------------------------------------------------



 



     8. Expense Reimbursement. By signing this Separation Agreement, Mr. Daniel
agrees to submit all outstanding reimbursements he incurred as an employee of
the Company to the Company on or before the Termination Date.
     9. Nondisparagement. Mr. Daniel will not make any voluntary statements,
written or verbal, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the Company’s business reputation,
practices or conduct. The Company will not make any voluntary statements,
written or verbal, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize Mr. Daniel, or his business
reputation, practices or conduct. The foregoing notwithstanding, the Parties may
respond accurately and fully to any questions, inquiry or request for
information when required to do so by legal process.
     10. Arbitration of Disputes and Enforcement of Agreement.
     10.1 Mr. Daniel and the Company agree to resolve any claims they may have
against each other or that Mr. Daniel has with any of the other Released Parties
through final and binding arbitration. This agreement to arbitrate applies to
any and all disputes about the validity, interpretation, or effect of this
Separation Agreement or alleged violations of it and whether a particular claim
is covered by this Separation Agreement. Except as provided in Section 10.2 and
Section 10.3, arbitration shall be the exclusive remedy for any such claim or
dispute, and the Parties expressly waive their rights to a jury trial on any
such claim or dispute. However, either party may bring an action in court to
compel arbitration under this Separation Agreement or to enforce an arbitration
award. The Parties agree that a neutral arbitrator from the American Arbitration
Association will administer any such arbitration(s) pursuant to its National
Rules for the Resolution of Employment Disputes. The arbitrator shall issue a
written decision with the essential findings and conclusions on which the
decision is based.
     10.2 The requirement to arbitrate disputes shall not preclude either of the
Parties from filing a charge or claim with a state or federal government agency.
However, Mr. Daniel acknowledges that he is not entitled to any other monies
other than those payments described in this Separation Agreement.
     10.3 Nothing in this Section 10 shall preclude either Party from seeking
interim or provisional relief in the form of a temporary restraining order,
preliminary injunction, or other interim relief concerning a dispute prior to or
during an arbitration pursuant to this Section 10 necessary to protect the
interests of such Party.

5



--------------------------------------------------------------------------------



 



     11. Older Workers’ Benefit Protection Act. This Separation Agreement is
intended to satisfy the requirements of the Older Workers’ Benefit Protection
Act, 29 U.S.C. sec. 626(f). The following general provisions, along with the
other provisions of this Separation Agreement, are agreed to for this purpose:
     11.1 Mr. Daniel acknowledges and agrees that he has read and understands
the terms of this Separation Agreement.
     11.2 Mr. Daniel acknowledges that this Separation Agreement advises him in
writing that he may consult with an attorney before executing this Separation
Agreement, and that he has obtained and considered such legal counsel as he
deems necessary, such that he is entering into this Separation Agreement freely,
knowingly and voluntarily.
     11.3 Mr. Daniel acknowledges that he has been given at least twenty-one
(21) days in which to consider whether or not to enter into this Separation
Agreement. Mr. Daniel understands that, at his option, he may elect not to use
the full twenty-one (21) day period.
     11.4 Mr. Daniel shall have seven (7) full calendar days after signing this
Separation Agreement to revoke this Separation Agreement. This Separation
Agreement will not become effective until the expiration of the revocation
period. Mr. Daniel’s revocation of this Separation Agreement must be in writing
and received by Patrick Keran, General Counsel, no later than Noon on the eighth
day in order to be effective. If Mr. Daniel does not revoke acceptance within
the seven (7) day period, this Separation Agreement will become fully effective
and enforceable on the eighth day after the Separation Agreement is signed (the
“Effective Date”).
     11.5 Mr. Daniel does not waive or release any rights or claims that he may
have under the Age Discrimination in Employment Act that arise after the
execution of this Separation Agreement. Mr. Daniel is not waiving his right to
file a complaint or charge with the EEOC (including a challenge to the validity
of this Separation Agreement) or participate in any investigation or proceeding
conducted by the EEOC.

6



--------------------------------------------------------------------------------



 



     12. Confidentiality. Mr. Daniel agrees to keep this Separation Agreement
confidential and not to reveal its contents or terms to anyone except
Mr. Daniel’s lawyer, spouse and/or financial consultant.
     13. Miscellaneous. This Separation Agreement is intended to be the entire
agreement between the Parties and supersedes and cancels any and all other prior
agreements, written or oral, between the Parties regarding this subject matter,
except the Consulting Agreement, the Company Agreement, the Code of Ethics and
the Manual, each of which will remain in full force and effect until it
terminates, expires or no longer applies pursuant to its terms or as set forth
herein. Mr. Daniel represents that, in executing this Separation Agreement, he
is not relying and has not relied on any representation or statement made by any
of the Released Parties or any of their respective agents, attorneys or
representatives with regard to the subject matter, basis or effect of this
Separation Agreement, or otherwise, other than those specifically set forth in
this Separation Agreement. This Separation Agreement may not be modified except
by a writing signed by both Mr. Daniel and an authorized officer of the Company
and will be binding upon Mr. Daniel and his heirs, agents, assigns, executors,
administrators, representatives, successors. In the event any provision of this
Separation Agreement is found to be unenforceable by an arbitrator or a court of
competent jurisdiction, the provision will be deemed modified to the extent
necessary to allow enforceability of the provision as so limited, it being
intended that the Company will receive the benefits contemplated herein to the
fullest extent permitted by law and all other provisions will remain fully
enforceable. This Agreement shall be governed by the laws of the State of
California.
     14. Counterparts. This Separation Agreement may be executed by facsimile or
facsimile signature, and in separate counterparts, each of which shall be deemed
an original but all of which, when taken together, shall constitute one and the
same instrument.
     IN WITNESS WHEREOF, I have executed this Agreement and have acknowledged
that I executed the same as my own free act and deed.

         
Date
  February 2, 2007   /s/ Robert A. Daniel
 
       
 
      Robert A. Daniel
 
       
Date
  Feb 2, 2007   /s/ Gregory P. Hanson
 
       
 
      ADVENTRX Pharmaceuticals, Inc.

7



--------------------------------------------------------------------------------



 



EXHIBIT A
CONSULTING AGREEMENT

8